                 Case 18-00102-MFW         Doc 17     Filed 10/15/19      Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:

 UD DISSOLUTION LIQUIDATING TRUST, Misc. Pro. No.: 18-00102 (MFW)
            Plaintiff,
         v.                         Re: Docket No. 16
 SPHERE 3D CORPORATION, et al.,
             Defendants.

 STIPULATION AND [PROPOSED ORDER] REGARDING CERTAIN DEFENDANTS’
        CONSENT TO MOTION FOR LEAVE TO AMEND COMPLAINT

          Defendants Sphere 3D Corporation, V3 Systems Holdings, Inc., Peter Tassiopoulos,

Jason Meretsky, Eric Kelly, Peter Ashkin, Daniel Bordessa, and Vivekanand Mahadevan

(“Defendants”)1 and plaintiff UD Dissolution Liquidating Trust (the “UD Trust”) hereby submit

this Stipulation regarding the UD Trust’s Motion for Leave to Amend Complaint, D.I. 15 (the

“Motion to Amend”), filed on August 19, 2019. The UD Trust and Defendants stipulate, subject

to the approval of the Court, to the following:

          1.      Defendants do not oppose the Motion to Amend and consent to the UD Trust

filing the proposed amended complaint attached to the Motion to Amend as Exhibit A-1 with the

modifications described in Paragraph 2.

          2.      Proposed defendant Silicon Valley Technology Partners, LLC (“SVTP”) shall be

removed as a defendant in Claims 20, 21, 22, 23, and 26, without prejudice to the UD Trust’s

right to file a further motion for leave to amend if discovery reveals sufficient facts to state a

claim against SVTP for to those claims.


   1
    Defendants Mario Biasini and Glen Bowman take no part in this stipulation but will not file
an opposition to the Motion to Amend. They filed a motion to dismiss this action for lack of
personal jurisdiction on July 8, 2016. If the Court grants the Motion to Amend, they will update
and refile their motion to dismiss.


Error! Unknown document property name.
                 Case 18-00102-MFW        Doc 17    Filed 10/15/19     Page 2 of 3




         3.       By consenting to the Motion to Amend, Defendants have not waived any of their

defenses under Fed. R. Bankr. P. 7012 or Fed. R. Civ. P. 12 or their right to file a motion

asserting these defenses.

         4.       By consenting to the Motion to Amend, Defendants have not waived any right to

move to withdraw the reference to this Court.

         5.       All defendants named in the proposed amended complaint shall have 60 days

from the date of the filing of the amended complaint to respond to the amended complaint.



[Signatures to follow.]




Error! Unknown document property name.
             Case 18-00102-MFW         Doc 17    Filed 10/15/19    Page 3 of 3




      DATED: this 18th day of September, 2019.


/s/ Albert H. Manwaring                         /s/ Alessandra Glorioso

MORRIS JAMES LLP                                DORSEY & WHITNEY (DELAWARE)
Albert H. Manwaring, IV (DE Bar No. 4399)       LLP
500 Delaware Avenue, Suite 1500                 Alessandra Glorioso (DE Bar No. 5757)
P.O. Box 2306                                   300 Delaware Avenue, Suite 1010
Wilmington, DE 19899-2306                       Wilmington, DE 19801
Telephone: (302) 888-6868                       Telephone: (302) 425-7171
Facsimile: (302) 571-1750                       Facsimile: (302) 425-7177
E-mail: amanwaring@morrisjames.com              Email: glorioso.alessandra@dorsey.com

FABIAN VANCOTT                                  DORSEY & WHITNEY LLP
Kevin N. Anderson                               Milo Steven Marsden
215 South State Street, Suite 1200              Sarah Goldberg
Salt Lake City, UT 84111                        111 South Main Street, Suite 2100
Telephone: (801) 531-8900                       Salt Lake City, UT 84111
Facsimile: (801) 59602814                       Telephone: (801) 933-7360
Email: kanderson@fabianvancott.com              Facsimile: (801) 933-7373
                                                Email: marsden.steve@dorsey.com
Attorneys for Plaintiff UD Liquidating Trust           goldberg.sarah@dorsey.com

                                                Attorneys for Defendants Sphere 3D
                                                Corporation, V3 Systems Holdings, Inc.,
                                                Peter Tassiopoulos, Jason Meretsky, Eric
                                                Kelly, Peter Ashkin, Daniel Bordessa, and
                                                Vivekanand Mahadevan




      Dated: October 15th, 2019
      Wilmington, Delaware                         MARY F. WALRATH
                                                   UNITED STATES BANKRUPTCY JUDGE
